Citation Nr: 0423973	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-23 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation higher than forty (40) percent 
for residuals of service-connected chip fracture of L3 
vertebra, to include degenerative disc disease (DDD), broad-
based bulging disc at L5-S1 with lumbar levoscoliosis, and 
left S1 radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1958 to March 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

The veteran affirmatively waived his right to testify 
personally before a Veterans Law Judge of the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by complaints of chronic low pain, as well as 
decreased lumbar back range of motion, muscle spasms, and 
painful motion. 

2.  There is objective medical evidence of DDD, broad-based 
bulging disc at L5-S1 with lumbar levoscoliosis, and left S1 
radiculopathy. 

3.  There is no evidence of "incapacitating episodes" as 
defined in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
(effective on September 23, 2002).    


CONCLUSION OF LAW

Criteria for a disability rating higher than 40 percent have 
not been met for service-connected low back disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10; 4.40; 
4.45; 4.59 (2003); § 4.71a, Diagnostic Code 5293 (2001) 
(effective through September 22, 2002); § 4.71a, Diagnostic 
Code 5293 (2003) (effective on September 23, 2002); § 4.71a, 
Diagnostic Codes 5003, 5295 (2003); VAOPGCPREC 36-97 
(December 12, 1997), 63 Fed. Reg. 31,262 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In April 2003, the RO 
sent the veteran a letter explaining the veteran's and VA's 
respective responsibilities in claim development, what 
specifically the RO has done to date and would continue to do 
to assist in claim development, what evidence must be 
submitted to show entitlement to the benefits claimed, and 
what additional evidence is needed.  Given that an increased 
rating claim essentially requires medical evidence of 
worsened disability, the letter advised the veteran: "We 
will get any VA medical records or other medical treatment 
records you tell us about."  Further, through the Statement 
of the Case (SOC) and two Supplemental SOCs (SSOCs), the 
veteran had ample notice of applicable evaluation criteria, 
what evidence and information are needed to establish 
entitlement to the benefits claimed, and what evidence was 
considered in evaluating the claim.  Moreover, the March 2004 
SSOC set forth current VA regulations pertaining to the duty 
to assist (38 C.F.R. § 3.159).  Neither the veteran nor his 
representative has argued that there is a VCAA notice defect 
in this case.  

The Board notes that the April 2003 letter was sent well 
after the rating decision from which this appeal arises was 
issued (in October 1996).  At most, this is a technical 
defect that posed no prejudice to the veteran.  First, VCAA 
was enacted well after the rating decision from which this 
appeal arose.  Here, a pre-AOJ-adjudication VCAA notice was 
simply not possible, as the law was not even in existence 
when the AOJ decision was issued.  This case is therefore 
distinguishable from one in which the AOJ decision being 
appealed was issued after the enactment of VCAA and VCAA 
notice was sent after such a decision.  In this connection, 
it is noted that the Pelegrini Court explicitly stated in its 
June 24, 2004 decision that, notwithstanding the requirement 
that a valid VCAA notice be provided before the AOJ decision, 
"[W]e do not hold that . . . [a] case in which pre-AOJ-
adjudication notice was not provided . . . must be returned 
to the AOJ for the adjudication to start all over again as 
though no AOJ action had ever occurred, i.e., there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case, but that a case-by-case 
evaluation may be necessary in cases where, as here, the VCAA 
did not even exist until after the AOJ decision on appeal was 
issued.  After the law was enacted during the appeal period, 
the veteran was given adequate notice thereof.  
   
As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given appropriate VA C&P examinations.  The 
veteran was given an opportunity to personally testify in 
connection with this appeal, but declined his right to do so.  
No additional evidence was submitted after issuance of the 
most recent (March 2004) SSOC.  Nothing in the record 
indicates that the veteran identified any relevant records 
for which he wanted the VA's assistance in obtaining that are 
not presently included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003).

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2003).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, for an increased rating for a disability for which 
service connection was established years before, as is the 
case here, the primary concern is normally the current level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

As for applicable diagnostic criteria, criteria governing 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, is closely analogous to this claim.  Diagnostic 
Code 5293 recently was revised.  Under old diagnostic Code 
5293, effective prior to September 23, 2002, a 20 percent was 
provided for moderate recurring intervertebral disc syndrome; 
40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under current Diagnostic Code 5293, effective on September 
23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion.  
VAOPGCPREC 36-97 (December 12, 1997), 63 Fed. Reg. 31,262 
(1998).  See DeLuca v. Brown, supra.  Painful motion is 
considered to be limited motion under the provisions of 38 
C.F.R. § 4.59.   

Other diagnostic criteria also may be applicable.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain, a 
zero percent evaluation is assigned for slight subjective 
symptoms only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003), limitation of motion of the lumbar spine, a 10 
percent evaluation is warranted for slight limitation of 
motion; a 20 percent evaluation is assigned for moderate 
limitation of motion; and a 40 percent evaluation is assigned 
for severe limitation of motion of the lumbar spine.

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in the affected joint.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Finally, where applicable rating criteria have been changed 
during the appeal period, the Board will review old and new 
criteria and apply those more favorable to the veteran from 
the effective date of the amendment of the criteria.  See 
VAOPGCPREC 7-03 (November 19, 2003).

III.  Evidence and Analysis

Service connection for a low back disability has been in 
effect since 1976.  See November 1976 rating decision, which 
granted service connection and assigned a 10 percent 
evaluation, effective on April 26, 1976.  An increased 
evaluation of 40 percent was assigned, effective on June 1, 
1999, based upon then-current medical evidence.  See March 
2000 rating decision. 

Evidence submitted in support of the increased rating claim 
includes the veteran's allegations in written statements and 
as documented in medical records, including three VA 
compensation and pension (C&P) examination reports, as to 
worsened low back symptoms.  The veteran complains of low 
back pain that radiates to posterior left leg and heel and 
numbness in the legs.  See August 1996 VA C&P examination 
report.  As the June 1999 C&P examination report indicates, 
the veteran continued to complain of persistent low back 
pain.  The May 2003 C&P examination report documents 
complaints of chronic, generally moderate, but sometimes 
severe, low back pain and pressure-like sensation that 
reportedly worsened since June 1999, as well as decreased 
range of motion.  The veteran consistently has denied bowel 
incontinence, but stated at the May 2003 examination that he 
has had urinary incontinence after surgery due to prostate 
cancer.  Also, in May 2003, the veteran stated that he is 
able to walk 5 minutes without assistive devices, but then 
must sit down due to low back pain, and that, while he is 
independent in activities of daily living, he no longer is 
able to play softball.         

The August 1996 C&P examination report documents objective 
findings of muscle spasms on lumbar paravertebral muscles, as 
well as range of motion of 75 degrees for forward flexion, 35 
degrees for backward extension and right/left rotation, and 
20 degrees for right/left lateral flexion.  However, there 
was no objective evidence of pain on motion during the range-
of-motion testing, or of postural abnormalities or fixed 
deformities.  The veteran was able to stand on his toes and 
heels.  The diagnosis was residuals of chip fracture of L3 
vertebra with degenerative joint disease and broad-based 
bulging disc L5-S1 with lumbar levoscoliosis, as confirmed by 
a computed tomography (CT) scan conducted in August 1996.

The record also includes a 1996 X-ray report of a private 
radiologist.  It indicates that the veteran has osteoporosis 
and degenerative changes in the lumbosacral spine and mild 
straightening of the normal lumbar lordosis.     

VA C&P examination report dated in June 1999 documents the 
veteran's report of a workplace injury to the lower back 
(twisting) in April 1999 (the veteran works as a security 
supervisor).  Range-of-motion findings for the lumbar spine 
were: 60 degrees for forward flexion, 20 degrees for backward 
extension, 15 degrees for lateral flexion, and 15 degrees for 
left/right rotation.  Moderate objective evidence of painful 
motion was noted for all movements of the lumbar spine.  
Lumbar muscle spasms were noted.  Also noted was objective 
evidence of severe tenderness to palpation on lumbar 
paravertebral muscles.      

An electromyogram/nerve conduction study report from a 
private facility, dated in August 1999, documents normal 
findings.

The May 2003 VA C&P examination report notes that the veteran 
ambulates with a slow gait, has a limp in the lower left leg, 
that his head is adequately positioned over the trunk, and 
that there is symmetry in rhythm of spinal motion.  Lumbar 
range-of-motion findings included: flexion at 60 of normal 90 
degrees, extension at 15 of normal 30 degrees, and lateral 
bending, right and left, at 17 degrees of normal 40 degrees.  
Pain begins at 20 degrees on flexion, and from zero to 15 
degrees on extension.  There is increased pain with 
repetitive flexion and extension and during flare-ups.  There 
is tenderness to palpation and spasms at L2-S2 paravertebral 
muscles bilaterally.  There is no evidence of postural 
abnormality, ankylosis, or abnormal musculature. There is 
decreased pinprick and light touch sensation, stocking and 
glove distribution, no specific dematomal level.  There is 
adequate muscle tone, with manual muscle strength of 5/5 for 
L1-S1 myotomes, right, and manual muscle strength of L1-S1 
myotomes, left.  Patellar deep tendon reflex is +1 
bilaterally; left Achilles deep tendon reflex is absent; 
right deep tendon reflex is +1.  The examiner stated that X-
rays showed no acute or old compression fracture of the L3 
vertebra; that prominent anterior osteophyte was seen at L1-
L4; and that there were mild degenerative changes of the L3, 
L4, and S1 facets.  Diagnoses of DDD, broad-based bulging 
disc at L5-S1 with lumbar levoscoliosis, and left S1 
radiculopathy, are noted in the report. 
       
Under old Diagnostic Code 5293 (intervertebral disc 
syndrome), effective prior to September 23, 2002, a 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Severe lumbosacral strain is assigned a 40 percent rating 
under Diagnostic Code 5295.  Evidence dated before September 
2002 indicates moderate objective evidence of low back pain, 
painful motion, and decreased low back range of motion, as 
well as muscle spasms.  Consideration of evidence of 
functional limitations was consistent with VAOPGCPREC 36-97 
and DeLuca factors.  Resolving any reasonable doubt in the 
veteran's favor, an increased evaluation of 40 percent was 
assigned, effective on June 1, 1999, based upon all of this 
evidence, under Diagnostic Code 5295 and old Diagnostic Code 
5293, even with the veteran's admission that he had twisted 
his lower back at the workplace in 1999.  The evidence dated 
before September 2002 indicates that the symptoms were 
significant, but did not support an evaluation of 60 percent 
- the highest permissible under old Diagnostic Code 5293 - as 
it is reserved for pronounced intervertebral disc syndrome 
with neurological symptoms and little intermittent relief.  
Further, it is noted that the highest rating permissible 
under Diagnostic Code 5295, lumbosacral strain, is 40 percent 
- the rating already assigned in this case.  Nor would 
consideration of Diagnostic Code 5292 result in an evaluation 
higher than the 40 percent currently assigned, as 40 percent 
is the highest evaluation available under Diagnostic Code 
5292, for severe limitation of motion of the lumbar spine.
   
As for current Diagnostic Code 5293, effective on September 
23, 2002, it evaluates intervertebral disc syndrome 
essentially upon the total duration of incapacitating 
episodes over the past year.  Incapacitating episodes having 
a total duration of 4-6 weeks during the prior 1-year period 
warrants a 40 percent evaluation.  There is no evidence, 
dated either before or after September 2002, that the veteran 
had been hospitalized, confined, or otherwise under constant 
medical attention due to the low back disability.  
Accordingly, no evaluation under new Diagnostic Code 5293 is 
warranted.     

As for degenerative changes/arthritis in the lumbar spine, it 
is noted that arthritis essentially is evaluated in terms of 
decreased motion caused thereby.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  Limitation of motion already 
has been considered to arrive at a 40 percent evaluation, as 
the criteria for 40 percent under Diagnostic Code 5295 
include limitation of forward bending in standing position 
and loss of lateral motion with osteoarthritic changes.  
Accordingly, no separate evaluation is warranted for DDD or 
arthritic changes noted in X-ray studies.


ORDER

A disability evaluation higher than forty (40) percent for 
residuals of service-connected chip fracture of L-3 vertebra, 
to include DDD, broad-based bulging disc at L5-S1 with lumbar 
levoscoliosis, and left S1 radiculopathy, is denied. 




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



